DETAILED ACTION
This communication is a Final Action in response to correspondence filed on December 3, 2021. Claims 1-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2021 was filed after the mailing date of the non-final Office action on September 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: logic configured to: obtain a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge represents a correlation between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user's DA collection; identify a first metadata asset using the metadata network, wherein the first metadata asset describes a first event, and wherein the first event is an activity performed at one or more locations during a first interval of time; identify, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the logic being configured to identify the second metadata asset includes the logic being configured to determine one or more correlations between the second 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US Patent No. 9,021,034) in view of Leung et al. (US Patent No. 9,870,554) and further in view of Mau (US Publication No. 2015/0242689).

As to claim 1, Narayanan teaches a computer-implemented method for digital asset management, comprising:
obtaining, by a processor, a metadata network [social graph] for a collection of digital assets (DA collection) [objects/profiles], wherein the metadata network comprises correlated metadata assets associated with digital assets (DAs) in the DA collection, wherein each metadata asset is see e.g., col. 8, lines 31-52 for the action logger 220 populating the action log 225 with information about user actions, allowing the social networking system 130 to track various actions taken by its users within the social networking system 130, col. 10, lines 26-45 for the social networking system 130 maintaining a user profile for each of its users and storing the user profiles in the user profile store 240, col. 10, line 62 – col. 11, line 25 for the content store 250 storing content objects, a content object including any type of object on the social networking system 130, such as a page post, a status update, a photo, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, and so on, content objects including objects created by users of the social networking system 130, such as status updates that may be associated with photo objects, location objects, and other users, photos tagged by users to be associated with other objects in the social networking system 130, and additional examples of content objects including events, pages, and other users, and applications installed on the social networking system 130, col. 11, lines 41-56 for the connection store 245 including data structures suitable for describing a user's connections to other users, connections to third-party websites 120, or connections to other objects, col. 11, lines 57-67 for data stored in the connection store 245, the user profile store 240, the content store 250 and the action log 225 allowing the social networking system 130 to generate a social graph that identifies relationships between different users and/or social objects, an edge between two nodes in the social graph representing a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node, and the nodes in the social graph corresponding to user profiles or objects with the edges between the nodes representing connections or other relationships between the content associated with the nodes); and
identifying a first metadata asset using the metadata network, wherein the first metadata asset describes a first event, and wherein the first event is an activity occurring at one or more locations during a first time (see e.g., col. 5, line 65 –col. 6, line 14 for the social networking system 130 also allowing users to create events, which include a time, location and list of users invited to the event, additional information, such as a title, a description, photographs, images, videos or other data also being associated with, or included in, an event, in an embodiment, the social networking system 130 creating and maintaining an object associated with an event, which is used as a node in a social graph, and this allowing users, or other objects, to form connections with an event and col. 9, lines 6-26 for the news feed manager 230 selectively providing content to users of the social networking system 130 and recording the consumption of content by users, in one embodiment, the news feed manager 230 generating stories for a user describing actions taken by other members of the social networking system 130 to whom the user is connected, and a generated news feed identifying an event created by a social networking system user, such as an event created using a social plug-in included on a web page from a third-party website 120).
Narayanan does not specifically disclose the metadata assets describing characteristics associated with the digital assets (DAs); the first time being a first interval of time; identifying, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity occurring at one or more locations during a second interval of time, and wherein identifying the second metadata asset includes determining one or more correlations between the second metadata asset and one or more third metadata assets in response to determining one or more correlations between the first metadata asset and the one or more third metadata assets; and causing, by the 
the metadata assets [keywords/tags] describing characteristics associated with the digital assets (DAs) [event entries/documents] (see e.g., col. 5, lines 27-45 for searching the contents of the event entries to find keywords or other tags that can identify the events as being associated and col. 5, line 66 – col. 6, line 5 for identifying documents to be included in a folder by examining the title or contents of a document to find key words or other identifying phrases or data that can associate a document with an event and documents also being tagged by a user to indicate their association with an event to permit the document to be identified at a later date);
the first time being a first interval of time (see e.g., FIG. 4A for the event being Tuesday 8:30-9:00 and claim 1 for the first event being associated with a first time period on a specified day);
identifying, based on the first metadata asset [first event details], a second metadata asset [second event details] describing a second event, wherein the second event is an activity occurring at one or more locations during a second interval of time, and wherein identifying the second metadata asset includes determining one or more correlations between the second metadata asset and one or more third metadata assets [event participants] in response to determining one or more correlations between the first metadata asset and the one or more third metadata assets (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants, col. 6, lines 29-40 for a pop-up window 410 displaying details of the event, including the title, time and duration, and participants, FIG. 4A for the event being Tuesday 8:30-9:00 at the arena, and claim 1 for the first event being associated with a first time period on a specified day); and
causing, by the processor, one or more DAs associated with at least one of the first or second metadata assets to be presented via an output device (see e.g., col. 5, lines 46-65 for one or more documents associated with the second event or events being identified, the term document, as used herein, including but not being limited to: word processing documents, spread sheets, presentations, email messages, images, videos, sound files or web pages, for example, aspects of disclosed implementations identifying documents to include in a folder by timestamps, timestamps being time and date information included in a computer file that identifies when a particular document was created, modified or accessed, the process 300 examining timestamps of documents associated with a user, either on one or more of the computing devices or server storage (cloud storage) associated with the user to determine if any documents were created, modified or accessed during the second event, and the process also examining the timestamps of documents to determine if they were created, modified or accessed within a predetermined period before or after the event, col. 5, line 66 – col. 6, line 5 for identifying documents to be included in a folder by examining the title or contents of a document to find key words or other identifying phrases or data that can associate a document with an event and documents also being tagged by a user to indicate their association with an event to permit the document to be identified at a later date, col. 6, lines 41-54 for displaying email messages 460 included in Current folder 458 in message list display area 456, and col. 6, lines 55-63 for selecting email messages 460 to include in Current folder 458 by examining the time the email was sent or received or by examining the title or contents of email messages 460 to see if they are associated with the title or subject of an upcoming event and email messages 460 also being examined to determine if they are included in a topic thread that can be associated with an upcoming event, in which case email messages 460 can be included in Current folder 458).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan to include the metadata assets describing characteristics associated with the digital assets (DAs); the first time being a first interval of time; identifying, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity occurring at one or more locations during a second interval of time, and wherein identifying the second metadata asset includes determining one or more correlations between the second metadata asset and one or more third metadata assets in response to determining one or more correlations between the first metadata asset and the one or more third metadata assets; and causing, by the processor, one or more DAs associated with at least one of the first or second metadata assets to be presented via an output device, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).
Narayanan in view of Leung does not specifically disclose a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each correlation between two metadata assets is represented as an edge in the metadata network, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs from the first user’s DA collection. However, Mau teaches
a metadata network [social graph] for a collection of digital assets (DA collection) of a first user [images accessible to the user], wherein the metadata network comprises correlated metadata identities] describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each correlation [relationship] between two metadata assets is represented as an edge [vertex] in the metadata network, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs from the first user’s DA collection (see e.g., [0035] for retrieving reference images, the reference images being tagged images of users, including images from online albums belonging to the users and the users' connections, extracting features from the reference images, associating identity information of a tag with an extracted feature, retrieving a probe image that is accessible to a user, the probe image being a part of an online album that belongs to a user or a user's connection, determining if features are detected in the probe image, if probe features are detected, comparing each probe feature to the extracted features, and determining a similarity score between each probe feature and each extracted feature, [0036] for associating a probe feature with a respective best-matching extracted feature, the association between a probe feature and a best-matching extracted feature being based on a similarity score satisfying a given threshold, associating the identity of the extracted feature with the probe feature, and determining if the identities of the probe features co-occur in the probe image, [0037] for determining a social graph based on a co-occurrence of identities in the probe image and the social graph structure including each node representing an identity, and each vertex connecting two nodes representing a co-occurrence of two identities, and [0040] for the tagged image being a user accessible image that includes tags with identification (e.g., user identification, object identification), such as an image from an online album belonging to a user and the user's connections, or an image from a user's social network account. A social graph is derived for images accessible to a user. The social graph comprises related identities depicted by the images accessible to the user. Each identity is represented as a node in the social graph and each relationship between identities is represented as a vertex in the social graph. The images themselves from the images accessible to the user are not represented in the social graph. At least one identity is associated with two or more images from the images accessible to the user.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan in view of Leung to include a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each correlation between two metadata assets is represented as an edge in the metadata network, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs from the first user’s DA collection, as taught by Mau, for the benefit of providing a ranking of edges based on a frequency of co-occurrence of the metadata assets across multiple digital assets (see e.g., Mau, [0039] and [0044]).

As to claim 2, the limitations of parent claim 1 have been discussed above. Narayanan does not specifically disclose wherein the first metadata asset is different from the second metadata asset. However, Leung teaches
wherein the first metadata asset is different from the second metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants and col. 6, lines 29-40 for a pop-up window 410 displaying details of the event, including the title, time and duration, and participants).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the first metadata asset is different from the second metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).

As to claim 3, the limitations of parent claims 1 and 2 have been discussed above. Narayanan does not specifically disclose wherein the one or more third metadata assets includes a primitive metadata asset. However, Leung teaches
wherein the one or more third metadata assets includes a primitive metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants. A participant at a meeting constitutes primitive metadata because it describes an attribute associated with the meeting.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the one or more third metadata assets includes a primitive metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).

As to claim 4, the limitations of parent claims 1-3 have been discussed above. Narayanan does not specifically disclose wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset. However, Leung teaches
wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants. A participant at a meeting constitutes primary primitive metadata because it is people metadata referring to a person associated with the meeting.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).

As to claim 8, Narayanan teaches a non-transitory computer readable medium comprising instructions for digital asset management, which when executed by one or more processors, cause the one or more processors to:
obtain a metadata network [social graph] for a collection of digital assets (DA collection) [objects/profiles], wherein the metadata network comprises correlated metadata assets associated with digital assets (DAs) in the DA collection, wherein each metadata asset is see e.g., col. 8, lines 31-52 for the action logger 220 populating the action log 225 with information about user actions, allowing the social networking system 130 to track various actions taken by its users within the social networking system 130, col. 10, lines 26-45 for the social networking system 130 maintaining a user profile for each of its users and storing the user profiles in the user profile store 240, col. 10, line 62 – col. 11, line 25 for the content store 250 storing content objects, a content object including any type of object on the social networking system 130, such as a page post, a status update, a photo, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, and so on, content objects including objects created by users of the social networking system 130, such as status updates that may be associated with photo objects, location objects, and other users, photos tagged by users to be associated with other objects in the social networking system 130, and additional examples of content objects including events, pages, and other users, and applications installed on the social networking system 130, col. 11, lines 41-56 for the connection store 245 including data structures suitable for describing a user's connections to other users, connections to third-party websites 120, or connections to other objects, col. 11, lines 57-67 for data stored in the connection store 245, the user profile store 240, the content store 250 and the action log 225 allowing the social networking system 130 to generate a social graph that identifies relationships between different users and/or social objects, an edge between two nodes in the social graph representing a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node, and the nodes in the social graph corresponding to user profiles or objects with the edges between the nodes representing connections or other relationships between the content associated with the nodes
identify a first metadata asset using the metadata network, wherein the first metadata asset describes a first event, and wherein the first event is an activity performed at one or more locations during a first time (see e.g., col. 5, line 65 – col. 6, line 14 for the social networking system 130 also allowing users to create events, which include a time, location and list of users invited to the event, additional information, such as a title, a description, photographs, images, videos or other data also being associated with, or included in, an event, in an embodiment, the social networking system 130 creating and maintaining an object associated with an event, which is used as a node in a social graph, and this allowing users, or other objects, to form connections with an event and col. 9, lines 6-26 for the news feed manager 230 selectively providing content to users of the social networking system 130 and recording the consumption of content by users, in one embodiment, the news feed manager 230 generating stories for a user describing actions taken by other members of the social networking system 130 to whom the user is connected, and a generated news feed identifying an event created by a social networking system user, such as an event created using a social plug-in included on a web page from a third-party website 120).
Narayanan does not specifically disclose the metadata assets describing characteristics associated with the digital assets (DAs); the first time being a first interval of time; identify, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the instructions that cause the one or more processors to identify the second metadata asset include instructions that cause the one or more processors to determine one or more correlations between the second metadata asset and one or more third metadata assets in response to the one or more processors determining one or more correlations between the first metadata asset and the one or more third metadata assets; and 
the metadata assets [keywords/tags] describing characteristics associated with the digital assets (DAs) [event entries/documents] (see e.g., col. 5, lines 27-45 for searching the contents of the event entries to find keywords or other tags that can identify the events as being associated and col. 5, line 66 – col. 6, line 5 for identifying documents to be included in a folder by examining the title or contents of a document to find key words or other identifying phrases or data that can associate a document with an event and documents also being tagged by a user to indicate their association with an event to permit the document to be identified at a later date);
the first time being a first interval of time (see e.g., FIG. 4A for the event being Tuesday 8:30-9:00 and claim 1 for the first event being associated with a first time period on a specified day);
identify, based on the first metadata asset [first event details], a second metadata asset [second event details] describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the instructions that cause the one or more processors to identify the second metadata asset include instructions that cause the one or more processors to determine one or more correlations between the second metadata asset and one or more third metadata assets [event participants] in response to the one or more processors determining one or more correlations between the first metadata asset and the one or more third metadata assets (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants, col. 6, lines 29-40 for a pop-up window 410 displaying details of the event, including the title, time and duration, and participants, FIG. 4A for the event being Tuesday 8:30-9:00 at the arena, and claim 1 for the first event being associated with a first time period on a specified day); and
cause, by the one or more processors, one or more DAs associated with at least one of the first or second metadata assets to be presented via an output device (see e.g., col. 5, lines 46-65 for one or more documents associated with the second event or events being identified, the term document, as used herein, including but not being limited to: word processing documents, spread sheets, presentations, email messages, images, videos, sound files or web pages, for example, aspects of disclosed implementations identifying documents to include in a folder by timestamps, timestamps being time and date information included in a computer file that identifies when a particular document was created, modified or accessed, the process 300 examining timestamps of documents associated with a user, either on one or more of the computing devices or server storage (cloud storage) associated with the user to determine if any documents were created, modified or accessed during the second event, and the process also examining the timestamps of documents to determine if they were created, modified or accessed within a predetermined period before or after the event, col. 5, line 66 – col. 6, line 5 for identifying documents to be included in a folder by examining the title or contents of a document to find key words or other identifying phrases or data that can associate a document with an event and documents also being tagged by a user to indicate their association with an event to permit the document to be identified at a later date, col. 6, lines 41-54 for displaying email messages 460 included in Current folder 458 in message list display area 456, and col. 6, lines 55-63 for selecting email messages 460 to include in Current folder 458 by examining the time the email was sent or received or by examining the title or contents of email messages 460 to see if they are associated with the title or subject of an upcoming event and email messages 460 also being examined to determine if they are included in a topic thread that can be associated with an upcoming event, in which case email messages 460 can be included in Current folder 458).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan to include the metadata assets describing characteristics associated with the digital assets (DAs); the first time being a first interval of time; identify, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the instructions that cause the one or more processors to identify the second metadata asset include instructions that cause the one or more processors to determine one or more correlations between the second metadata asset and one or more third metadata assets in response to the one or more processors determining one or more correlations between the first metadata asset and the one or more third metadata assets; and cause, by the one or more processors, one or more DAs associated with at least one of the first or second metadata assets to be presented via an output device, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).
Narayanan in view of Leung does not specifically disclose a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge represents a correlation between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user’s DA collection. However, Mau teaches
a metadata network [social graph] for a collection of digital assets (DA collection) of a first user [images accessible to the user], wherein the metadata network comprises correlated metadata identities] describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge [vertex] represents a correlation [relationship] between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user’s DA collection (see e.g., [0035] for retrieving reference images, the reference images being tagged images of users, including images from online albums belonging to the users and the users' connections, extracting features from the reference images, associating identity information of a tag with an extracted feature, retrieving a probe image that is accessible to a user, the probe image being a part of an online album that belongs to a user or a user's connection, determining if features are detected in the probe image, if probe features are detected, comparing each probe feature to the extracted features, and determining a similarity score between each probe feature and each extracted feature, [0036] for associating a probe feature with a respective best-matching extracted feature, the association between a probe feature and a best-matching extracted feature being based on a similarity score satisfying a given threshold, associating the identity of the extracted feature with the probe feature, and determining if the identities of the probe features co-occur in the probe image, [0037] for determining a social graph based on a co-occurrence of identities in the probe image and the social graph structure including each node representing an identity, and each vertex connecting two nodes representing a co-occurrence of two identities, and [0040] for the tagged image being a user accessible image that includes tags with identification (e.g., user identification, object identification), such as an image from an online album belonging to a user and the user's connections, or an image from a user's social network account. A social graph is derived for images accessible to a user. The social graph comprises correlated identities depicted by the images accessible to the user. Each identity is represented as a node in the social graph and each relationship between identities is represented as a vertex in the social graph. The images themselves from the images accessible to the user are not represented in the social graph. At least one identity is associated with two or more images from the images accessible to the user.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan in view of Leung to include a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge represents a correlation between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user’s DA collection, as taught by Mau, for the benefit of providing a ranking of edges based on a frequency of co-occurrence of the metadata assets across multiple digital assets (see e.g., Mau, [0039] and [0044]).

As to claim 9, the limitations of parent claim 8 have been discussed above. Narayanan does not specifically disclose wherein the first metadata asset is different from the second metadata asset. However, Leung teaches
wherein the first metadata asset is different from the second metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants and col. 6, lines 29-40 for a pop-up window 410 displaying details of the event, including the title, time and duration, and participants).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the first metadata asset is different from the second metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).

As to claim 10, the limitations of parent claims 8 and 9 have been discussed above. Narayanan does not specifically disclose wherein the one or more third metadata assets includes a primitive metadata asset. However, Leung teaches
wherein the one or more third metadata assets includes a primitive metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants. A participant at a meeting constitutes primitive metadata because it describes an attribute associated with the meeting.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the one or more third metadata assets includes a primitive metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).


wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants. A participant at a meeting constitutes primary primitive metadata because it is people metadata referring to a person associated with the meeting.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).

As to claim 15, Narayanan teaches a processing system for digital asset management, comprising:
logic configured to:
obtain a metadata network [social graph] for a collection of digital assets (DA collection) [objects/profiles], wherein the metadata network comprises correlated metadata assets associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge represents a correlation between two metadata assets (see e.g., col. 8, lines 31-52 for the action logger 220 populating the action log 225 with information about user actions, allowing the social networking system 130 to track various actions taken by its users within the social networking system 130, col. 10, lines 26-45 for the social networking system 130 maintaining a user profile for each of its users and storing the user profiles in the user profile store 240, col. 10, line 62 – col. 11, line 25 for the content store 250 storing content objects, a content object including any type of object on the social networking system 130, such as a page post, a status update, a photo, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, and so on, content objects including objects created by users of the social networking system 130, such as status updates that may be associated with photo objects, location objects, and other users, photos tagged by users to be associated with other objects in the social networking system 130, and additional examples of content objects including events, pages, and other users, and applications installed on the social networking system 130, col. 11, lines 41-56 for the connection store 245 including data structures suitable for describing a user's connections to other users, connections to third-party websites 120, or connections to other objects, col. 11, lines 57-67 for data stored in the connection store 245, the user profile store 240, the content store 250 and the action log 225 allowing the social networking system 130 to generate a social graph that identifies relationships between different users and/or social objects, an edge between two nodes in the social graph representing a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node, and the nodes in the social graph corresponding to user profiles or objects with the edges between the nodes representing connections or other relationships between the content associated with the nodes
identify a first metadata asset using the metadata network, wherein the first metadata asset describes a first event, and wherein the first event is an activity performed at one or more locations during a first time (see e.g., col. 5, line 65 – col. 6, line 14 for the social networking system 130 also allowing users to create events, which include a time, location and list of users invited to the event, additional information, such as a title, a description, photographs, images, videos or other data also being associated with, or included in, an event, in an embodiment, the social networking system 130 creating and maintaining an object associated with an event, which is used as a node in a social graph, and this allowing users, or other objects, to form connections with an event and col. 9, lines 6-26 for the news feed manager 230 selectively providing content to users of the social networking system 130 and recording the consumption of content by users, in one embodiment, the news feed manager 230 generating stories for a user describing actions taken by other members of the social networking system 130 to whom the user is connected, and a generated news feed identifying an event created by a social networking system user, such as an event created using a social plug-in included on a web page from a third-party website 120).
Narayanan does not specifically disclose the metadata assets describing characteristics associated with the digital assets (DAs); the first time being a first interval of time; identify, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the logic being configured to identify the second metadata asset includes the logic being configured to determine one or more correlations between the second metadata asset and one or more third metadata assets in response to the logic determining one or more correlations between the first metadata asset and the 
the metadata assets [keywords/tags] describing characteristics associated with the digital assets (DAs) [event entries/documents] (see e.g., col. 5, lines 27-45 for searching the contents of the event entries to find keywords or other tags that can identify the events as being associated and col. 5, line 66 – col. 6, line 5 for identifying documents to be included in a folder by examining the title or contents of a document to find key words or other identifying phrases or data that can associate a document with an event and documents also being tagged by a user to indicate their association with an event to permit the document to be identified at a later date);
the first time being a first interval of time (see e.g., FIG. 4A for the event being Tuesday 8:30-9:00 and claim 1 for the first event being associated with a first time period on a specified day);
identify, based on the first metadata asset [first event details], a second metadata asset [second event details] describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the logic being configured to identify the second metadata asset includes the logic being configured to determine one or more correlations between the second metadata asset and one or more third metadata assets [event participants] in response to the logic determining one or more correlations between the first metadata asset and the one or more third metadata assets (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants, col. 6, lines 29-40 for a pop-up window 410 displaying details of the event, including the title, time and duration, and participants, FIG. 4A for the event being Tuesday 8:30-9:00 at the arena, and claim 1 for the first event being associated with a first time period on a specified day); and
cause one or more DAs associated with at least one of the first or second metadata assets to be presented via an output device (see e.g., col. 5, lines 46-65 for one or more documents associated with the second event or events being identified, the term document, as used herein, including but not being limited to: word processing documents, spread sheets, presentations, email messages, images, videos, sound files or web pages, for example, aspects of disclosed implementations identifying documents to include in a folder by timestamps, timestamps being time and date information included in a computer file that identifies when a particular document was created, modified or accessed, the process 300 examining timestamps of documents associated with a user, either on one or more of the computing devices or server storage (cloud storage) associated with the user to determine if any documents were created, modified or accessed during the second event, and the process also examining the timestamps of documents to determine if they were created, modified or accessed within a predetermined period before or after the event, col. 5, line 66 – col. 6, line 5 for identifying documents to be included in a folder by examining the title or contents of a document to find key words or other identifying phrases or data that can associate a document with an event and documents also being tagged by a user to indicate their association with an event to permit the document to be identified at a later date, col. 6, lines 41-54 for displaying email messages 460 included in Current folder 458 in message list display area 456, and col. 6, lines 55-63 for selecting email messages 460 to include in Current folder 458 by examining the time the email was sent or received or by examining the title or contents of email messages 460 to see if they are associated with the title or subject of an upcoming event and email messages 460 also being examined to determine if they are included in a topic thread that can be associated with an upcoming event, in which case email messages 460 can be included in Current folder 458).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan to include the metadata assets describing characteristics associated with the digital assets (DAs); the first time being a first interval of time; identify, based on the first metadata asset, a second metadata asset describing a second event, wherein the second event is an activity performed at one or more locations during a second interval of time, and wherein the logic being configured to identify the second metadata asset includes the logic being configured to determine one or more correlations between the second metadata asset and one or more third metadata assets in response to the logic determining one or more correlations between the first metadata asset and the one or more third metadata assets; and cause one or more DAs associated with at least one of the first or second metadata assets to be presented via an output device, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).
Narayanan in view of Leung does not specifically disclose a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge represents a correlation between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user’s DA collection. However, Mau teaches
a metadata network [social graph] for a collection of digital assets (DA collection) of a first user [images accessible to the user], wherein the metadata network comprises correlated metadata assets [identities] describing characteristics associated with digital assets (DAs) in the DA vertex] represents a correlation [relationship] between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user’s DA collection (see e.g., [0035] for retrieving reference images, the reference images being tagged images of users, including images from online albums belonging to the users and the users' connections, extracting features from the reference images, associating identity information of a tag with an extracted feature, retrieving a probe image that is accessible to a user, the probe image being a part of an online album that belongs to a user or a user's connection, determining if features are detected in the probe image, if probe features are detected, comparing each probe feature to the extracted features, and determining a similarity score between each probe feature and each extracted feature, [0036] for associating a probe feature with a respective best-matching extracted feature, the association between a probe feature and a best-matching extracted feature being based on a similarity score satisfying a given threshold, associating the identity of the extracted feature with the probe feature, and determining if the identities of the probe features co-occur in the probe image, [0037] for determining a social graph based on a co-occurrence of identities in the probe image and the social graph structure including each node representing an identity, and each vertex connecting two nodes representing a co-occurrence of two identities, and [0040] for the tagged image being a user accessible image that includes tags with identification (e.g., user identification, object identification), such as an image from an online album belonging to a user and the user's connections, or an image from a user's social network account. A social graph is derived for images accessible to a user. The social graph comprises correlated identities depicted by the images accessible to the user. Each identity is represented as a node in the social graph and each relationship between identities is represented as a vertex in the social graph. The images themselves from the images accessible to the user are not represented in the social graph. At least one identity is associated with two or more images from the images accessible to the user.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan in view of Leung to include a metadata network for a collection of digital assets (DA collection) of a first user, wherein the metadata network comprises correlated metadata assets describing characteristics associated with digital assets (DAs) in the DA collection, wherein each metadata asset is represented as a node in the metadata network, wherein each edge represents a correlation between two metadata assets, wherein the DAs themselves from the DA collection of the first user are not represented in the metadata network, and wherein at least one metadata asset is associated with two or more DAs in the first user’s DA collection, as taught by Mau, for the benefit of providing a ranking of edges based on a frequency of co-occurrence of the metadata assets across multiple digital assets (see e.g., Mau, [0039] and [0044]).

As to claim 16, the limitations of parent claim 15 have been discussed above. Narayanan does not specifically disclose wherein the first metadata asset is different from the second metadata asset. However, Leung teaches
wherein the first metadata asset is different from the second metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants and col. 6, lines 29-40 for a pop-up window 410 displaying details of the event, including the title, time and duration, and participants).


As to claim 17, the limitations of parent claims 15 and 16 have been discussed above. Narayanan does not specifically disclose wherein the one or more third metadata assets includes a primitive metadata asset. However, Leung teaches
wherein the one or more third metadata assets includes a primitive metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants. A participant at a meeting constitutes primitive metadata because it describes an attribute associated with the meeting.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the one or more third metadata assets includes a primitive metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).


wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset (see e.g., col. 5, lines 27-45 for a second event associated with the first event being identified, the term "associated" as used herein meaning related, linked, connected or in any manner whatsoever associated, examples of how calendar entries can be associated including being separate events having the same participants, and the calendar being searched to find events with the same group of participants. A participant at a meeting constitutes primary primitive metadata because it is people metadata referring to a person associated with the meeting.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan wherein the one or more third metadata assets includes at least one of a primary primitive metadata asset or an auxiliary primitive metadata asset, as taught by Leung, for the benefit of providing a user prior event documents related to a current event, so that the user does not have to recall and reassemble the documents (see e.g., Leung, col. 2, lines 37-49).

Claims 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US Patent No. 9,021,034) and Leung et al. (US Patent No. 9,870,554) in view of Mau (US Publication No. 2015/0242689) as applied to claims 1-4, 8-11, and 15-18 above, and further in view of Liu et al. (US Publication No. 2016/0234184).


wherein the one or more third metadata assets includes an inferred metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event constitutes inferred metadata because it is formed by processing the identity of the person present at the event and contextual information.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the one or more third metadata assets includes an inferred metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 6, the limitations of parent claims 1-3 and 5 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the inferred metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset. However, Liu teaches
wherein the inferred metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event constitutes auxiliary inferred metadata because it is person relationship metadata referring to a relationship between one or more known persons associated with one or more digital assets and one or more other known persons associated with the one or more digital assets.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the inferred metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 7, the limitations of parent claims 1-3 and 5 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose determining the inferred metadata asset based on the primitive metadata asset. However, Liu teaches
determining the inferred metadata asset based on the primitive metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event is determined based on the identity of the person present at the event.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau to determine the inferred metadata asset based on the primitive metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 12, the limitations of parent claims 8-10 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the one or more third metadata assets includes an inferred metadata asset. However, Liu teaches
wherein the one or more third metadata assets includes an inferred metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event constitutes inferred metadata because it is formed by processing the identity of the person present at the event and contextual information.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the one or more 

As to claim 13, the limitations of parent claims 8-10 and 12 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the primitive metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset. However, Liu teaches
wherein the primitive metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event constitutes auxiliary inferred metadata because it is person relationship metadata referring to a relationship between one or more known persons associated with one or more digital assets and one or more other known persons associated with the one or more digital assets.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the primitive metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 14, the limitations of parent claims 8-10 and 12 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the instructions further cause the one or more processors to: determine the inferred metadata asset based on the primitive metadata asset. However, Liu teaches wherein the instructions further cause the one or more processors to:
determine the inferred metadata asset based on the primitive metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event is determined based on the identity of the person present at the event.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the instructions further cause the one or more processors to: determine the inferred metadata asset based on the primitive metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 19, the limitations of parent claims 15-17 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the one or more third metadata assets includes an inferred metadata asset. However, Liu teaches
wherein the one or more third metadata assets includes an inferred metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event constitutes inferred metadata because it is formed by processing the identity of the person present at the event and contextual information.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the one or more third metadata assets includes an inferred metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 20, the limitations of parent claims 15-17 and 19 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the inferred metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset. However, Liu teaches
wherein the inferred metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event constitutes auxiliary inferred metadata because it is person relationship metadata referring to a relationship between one or more known persons associated with one or more digital assets and one or more other known persons associated with the one or more digital assets.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the inferred metadata asset is a primary inferred metadata asset or an auxiliary inferred metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

As to claim 21, the limitations of parent claims 15-17 and 19 have been discussed above. Narayanan and Leung in view of Mau does not specifically disclose wherein the logic is further configured to: determine the inferred metadata asset based on the primitive metadata asset. However, Liu teaches wherein the logic is further configured to: 
determine the inferred metadata asset based on the primitive metadata asset (see e.g., [0137] for detecting a user-initiated event at 1210, [0138] for capturing metadata related to the user-initiated event at 1220, the metadata including names of people associated with the user-initiated event, and as a specific example, in instances where the user-initiated event include a photo being taken, the metadata including names and/or usernames of people appearing in the photo (e.g., based on tags associated with the photo when the photo is posted to a social networking site), [0141] for detecting information related to the captured metadata at 1240 using the user device and in some implementations, process 1200 detecting the information at any suitable time after the user-initiated event (e.g., a week, a month, a year, and/or any other suitable time period), [0143] for determining whether information related to the user-initiated event is to be presented at 1250, and [0144] for determining whether information related to the user-initiated event is to be presented based on an inference of the user's interests and/or preferences relating to the detected information and/or the metadata associated with the user-initiated event and if the detected information and/or the metadata include a person who was present at the user-initiated event (e.g., who was in a photo, who was tagged in a post on a social networking service, etc.), process 1200 determining that information related to the user-initiated event is to be presented if the user has a particular relationship with the person (e.g., if the user is directly connected to the person on a social networking site, if the person is listed in a contacts directory on the user device, and/or any other suitable criteria). The particular relationship between the user and person present at the event is determined based on the identity of the person present at the event.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the social networking system of Narayanan and Leung in view of Mau wherein the logic is further configured to: determine the inferred metadata asset based on the primitive metadata asset, as taught by Liu, for the benefit of refining prior event data presented based on a user’s interests (see e.g., Liu, [0144]).

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. 
On pages 8-9 of Applicant’s Response, Applicant argues:

The Office Action at p. 12 states that the "social graph" of the newly-cited Mau reference is the analog of the claimed "metadata network," wherein: [1.] the metadata network comprises correlated of a first user; [2.] the DAs themselves from the DA collection of the first user are not represented in the metadata network; and [3.] at least one metadata asset is associated with two or more DAs from the first user's DA collection. 
However, the Mau reference relates to a system that performs automatic object detection to detect objects (e.g., a logo, a product, and a brand) in images. The Mau system determines a "social graph" based on a co-occurrence of identities of objects in "probe images" and "reference images." The social graph structure includes each node representing an identity, and each vertex connecting two nodes represents a co- occurrence of two identities. The Mau system then derives relationship information of co-occurring identities and stores the relationship information in a database. See Mau at [0035]-[0037]. 
The social graph of Mau allows a third party (e.g., an online service provider, advertiser, etc.) to discover and leverage the fact that two users may share a product, an animal, a logo, a brand, etc., in common in their personal images, thereby allowing the third party to suggest or determine a relationship between the two users (who may not even otherwise be aware of each other), and/or determine a measure of social influence of a first user on a second user based on a measure of familiarity, a measure of social reach, user activity, etc. See Mau at [0045].
By contrast, claim 1 of the present application relates to determining metadata networks for representing relationships between the metadata describing digital assets (DAs) (e.g., images, videos, etc.) in one particular user's DA collection. In other words, each user will have his or her own independently-generated metadata network, based on their own personal DA collection. In this way, the privacy of each user's DA collection is maintained, and no unauthorized third party may gain insights and/or build its own social graph by comparing the content/objects identified in the metadata network 

Examiner respectfully disagrees with Applicant’s arguments. Mau does in fact teach a metadata network for a collection of digital assets (DA collection) of a particular user. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintaining the privacy of each user's DA collection, and no unauthorized third party gaining insights and/or building its own social graph by comparing the content/objects identified in the metadata network for one user's DA collection to the content/objects identified in the metadata network for another user's DA collection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nothing in the claims ensures that the metadata network for a DA collection of a particular user is private or precludes such a metadata network from being accessed by a third party.
The claimed “collection of digital assets (DA collection) of a first user” corresponds to Mao’s images that are accessible to a user. Fig. 3 of Mau depicts a metadata network derived from images accessible to user A. The metadata network of Fig. 3 is specific to user A because only images accessible to user A are used to generate relationships between the nodes. Mao recites that “the present system retrieves a probe image that is accessible to a user” (see [0035], emphasis added). Mau further recites that “the tagged image is a user accessible image that includes tags with identification (e.g., user identification, object identification), such as an image from an online album belonging to a user and the user's connections, or an image from a user's social network account” (see [0040], emphasis added). Since the probe images and tagged images are limited to those accessible to a particular user, Mao teaches the claimed “metadata network for a collection of digital assets (DA collection) of a first user.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Makki et al. (US Publication No. 2014/0372436) for synthesizing new metadata for digital assets by associating the digital assets with events (e.g., public and/or private events) based on a context (e.g., contextual information determined from associated metadata and/or user input as needed) and time and location information of space-time specific events (e.g., events associated with particular time/time period and location information, such as a GPS identified location area) (see [0021]). Applicant’s specification recites “if the predetermined criterion requires a date from one or more previous years that share the same day as today, then a DAM logic/module performs operation 500 to determine and/or present one or more DAs associated with one or more notable moments (i.e., one or more event metadata assets) that share the same day as today. For one embodiment, the predetermined criterion includes contextual information” (see [0094]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02-12-2022
/DARA J GLASSER/Examiner, Art Unit 2161                


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161